Affirming
At the election held in school subdistrict No. 3, Letcher county, on the last Saturday in July, 1932, for the purpose of selecting three trustees, there were six candidates: Melvin Adams, who received 79 votes; Byrd Adams, who received 77 votes; Arch Adams, who received 76 votes; John C. Pratt, who received 70 votes; C.C. Morgan, who received 65 votes; and Johnnie Caudill, who received 64 votes. Certificates of election were issued to Melvin Adams and Byrd Adams and Arch Adams, all of whom took the oath of office and entered upon the discharge of their duties as school trustees.
This suit was brought by John C. Pratt against Melvin Adams and Byrd Adams, who received more votes than Pratt, to have himself adjudged elected on the ground that the defendants could neither read nor write, and being disqualified were usurpers of the offices to which they had been elected. General and special demurrers were sustained to the petition, and Pratt having declined to plead further, the petition was dismissed. He appeals.
The precise question here presented was before the court in the case of Morgan v. Adams, 250 Ky. 441, 63 S.W.2d 479, which grew out of the same election and involved the same facts, with the exception that Morgan received less votes than Pratt. Without restating the reasoning of that opinion, or again discussing the cases relied on, it is sufficient to say that it was held that a candidate receiving less than a plurality of the votes cannot be declared elected or sue to oust the elected trustees on the ground that they were ineligible, and therefore usurpers. That opinion being decisive of the question, it follows that the general and special demurrers were properly sustained.
Judgment affirmed. *Page 382